Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment in the reply filed on 11/11/2022 is acknowledged, with the cancellation of Claims 3-10; 12-66, and the additional newly added Claims 78-83.  Claims 1-2, 11, and 67-83 are pending.  Claims 1-2, 11, and 67-83 are examined on the merits.
    Any rejection that is not reiterated is hereby withdrawn.

Claim Objections
Claim 81 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11, 67-72, 74-80, 82, and 83 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Yarranton (Yarranton (Yarranton, Coagulation factor levels in cryosupernatant prepared from plasma treated with amotosalen hydrochloride (S-59) and ultraviolet A light. Transfusion, (2005 Sep) Vol. 45, No. 9, pp. 1453-8), in view of Bhakta (Bhakta, Stability of relevant plasma protein activities in cryosupernatant plasma units during refrigerated storage for up to 5 days postthaw. Transfusion, (2014 Feb) Vol. 54, No. 2, pp. 418-25. Electronic Publication Date: 21 May 2013).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/11/2022.
Yarranton teaches AB   BACKGROUND:  The standard treatment for thrombotic thrombocytopenic purpura (TTP) is plasma exchange with fresh-frozen plasma (FFP). Exposure to large volumes of FFP increases the risk of transfusion-transmitted infections.  Cryosupernatant (CSP) (thus the claimed cryo-poor plasma, thus claims 1, and 2 are met) offers a theoretical advantage over FFP, because it lacks the large von Willebrand factor (VWF) forms implicated in the pathogenesis of TTP.  This study compared the hemostatic variables of CSP prepared from FFP treated with a photochemical pathogen inactivation process to CSP prepared from conventional FFP. STUDY DESIGN AND METHODS:  Forty CSP units were prepared from North American blood group A donor FFP.  Twenty-one of the FFP units were individually treated with amotosalen hydrochloride (S-59) (thus claims 76-78 are met) and ultraviolet A light (test, photochemically treated FFP), and 19 units were not treated (control, FFP). RESULTS:  Hemostatic variables of test and control CSP were similar and within reported ranges for conventional FFP with the exception of those properties depleted in CSP.  VWF-cleaving protease activity (VWF:CP) and protein S (PS) levels (total and free antigen and activity) were within the conventional FFP reference range for test and control CSP.  There were statistical differences between test and control CSP for alpha(2)-antiplasmin, antithrombin, protein C, and VWF:CP on a per-volume basis, but all levels were within the reference range for FFP, and the differences were not significant when expressed per gram of CSP protein. CONCLUSION:  S-59-treated CSP retained adequate levels of critical plasma proteins for plasma exchange therapy in acute TTP.  The data indicate good preservation of hemostasis control proteins such as PS, alpha(2)-antiplasmin, and VWF:CP activity (ADAMTS13) (see Abstract). Yarranton teaches Large quantities of plasma are routinely used in the treatment of TTP. In one study a mean of 15.8 plasma exchange treatments (thus claims 69 and 70 are met) consisting of 1.0 to 1.5 blood volumes were required (thus claim 67 is met). This corresponds to a very high rate of patient exposure to different plasma donors. A 60-kg patient with an estimated plasma volume of 40 mL per kg (thus claim 68 is met) would require 2400 mL of plasma per exchange. Assuming that 1 unit of plasma contains 250 mL, this results in exposure to 9 to 10 donors per exchange (thus claims 72 and 75 are met). Fifteen plasma exchanges would equate to at least 144 donor exposures per treatment cycle (page 1453, 2nd column, last paragraph bridging page 1454). Yarranton teaches Preparation of test and control CSP. FFP was prepared from whole blood collected from 40 random blood group A North American donors. Twenty one of the plasma units were individually photochemically treated with 15 mL of amotosalen hydrochloride (thus claims 76 and 77 are met) (S-59) per unit and UVA light (test, photochemically treated FFP) and then frozen at approximately -39ºC Plasma samples from 19 of the random donor units were individually transferred without treatment (control) into storage containers identical to those used for the photochemically treated units and then frozen in the same manner as test units. All units were frozen within 8 hours from the time of collection, and the volume of each unit ranged between 242 and 326 mL. The frozen units were stored between -28 and -34 ºC for 7 to 9 months before thawing for CSP preparation. The units were thawed in refrigerators at 2 to 6 ºC (thus claims 82 and 83 are met). After thawing and centrifugation, supernatant was separated from the cryoprecipitate with plasma expressers. The supernatant was then placed in a 37 ºC water bath for 5 to 10 min to allow any precipitate transferred with the supernatant to go back into solution, thus ensuring homogeneous sampling. Aliquots were prepared from each test and control unit, frozen, and stored between -39 and -70 ºC before analysis (page 1454, 1st column last paragraph and 2nd column, 1st paragraph).
The teachings of Yarranton do not specifically teach the pathogen-inactivated plasma composition is administered at least 1 day and within 7 days after thawing in claim 1; the claimed treatment frequency in claim 71, or the pathogen inactivation timing in claim 74.
Bhakta teaches BACKGROUND:  Cryosupernatant plasma (CSP) is used in Canada for plasma exchange in thrombotic thrombocytopenic purpura.  The refrigerated storage time for thawed CSP is limited in many areas to not more than 24 hours postthaw.  Because large volumes of CSP are needed for plasma exchange, procedural postponement can lead to product wastage.  To determine if CSP storage could be extended, we measured coagulation-related activities in CSP thawed and stored at 1 to 6°C (thus claims 82 and 83 are met) for up to 5 days (thus claims 11, 79, and 80 met).
 Bhakta teaches STUDY DESIGN AND METHODS:  Thirty-six CSP units were thawed, refrigerated, and sampled aseptically at 0, 24, 48, and 120 hours postthaw.  Clotting factor activities (Factor [F]V, FVII, FVIII, and fibrinogen) and prothrombin time were measured using an automated coagulation analyzer, and von Willebrand factor (vWF) and ADAMTS13 activities using enzyme-linked immunosorbent assay.
Bhakta teaches RESULTS:  Fibrinogen, FVIII, and vWF activities were unchanged from thaw values after 120 hours of storage; ADAMTS13, FV, and FVII activities were significantly lower than at thaw, but mean reductions were only -2.6, -7.7, and -12%, respectively.  Losses were proportionately greater in the first 24 hours of refrigerated storage.
Bhakta teaches CONCLUSIONS:  Extending the refrigerated storage of CSP from 1 to 5 days had little impact on product quality.  The retention of more than 97% of initial mean ADAMTS13 activity after 5 days of refrigerated storage suggests that the shelf life of thawed refrigerated CSP could be extended without meaningful losses of its likely most important ingredients.  CSP postthaw storage could be aligned to that of refrigerated thawed frozen plasma, currently available for transfusion in some jurisdictions for up to 5 days postthaw (see Abstract).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer the pathogen-inactivated plasma composition at least 1 day and within 7 days after thawing since Bhakta teaches extending the refrigerated storage of CSP from 1 to 5 days had little impact on product quality. Since both of the references teaching treating TTP with cryo-poor plasma, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
           It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the plasma exchange frequency according to the disease severity of the subject. 
         It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to vary the pathogen inactivation timing, either right after the donation or right before the exchanging time. 
          Determining an appropriate treatment regimen is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 11, 67-80, 82, and 83 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over Yarranton and Bhakta as applied to claims 1, 2, 11, 67-72, 74-80, 82, and 83 above, further in view of Jonsson (US 5,098,372).
This is a new rejection necessitated by the Applicant’s amendment filed on 11/11/2022.
The teachings of Y Yarranton and Bhakta are set forth above and applied as before.
The teachings of Yarranton and Bhakta do not specifically teach the claimed apheresis in claim 73.
Jonsson teaches Methods and machine based on blood separation by filtration for plasma exchange treatment, plasma donation and cytapheresis such as platelet apheresis (see Title) (thus claim 73 is met). Jonsson teaches for plasma exchange treatment of a patient, whereby plasma is separated from the patient's blood (because the plasma may lack a certain substance or alternatively may contain substances(s) that cause(s) disease or may be generated by the disease and in turn give rise to significant troubles, thus claim 2 is met) and substitution fluid is added to the patient's blood, until now one has been forced to use machinery requiring two separate blood vessel connections through intravenous needles, catheters or the like, one connection for blood flow out from the patient and the other for the return flow back to the patient. This holds true irrespective of the principle applied for separation of blood, centrifugation or filtration. Dual connection has been the only feasible arrangement when running continuous blood separation processes by using equipment without reservoir functions. One special embodiment of plasma donation is so called plasma exchange donation wherein plasma is donated in exchange for the bulk of plasma collected from the donor at a preceding session, these plasma donors returning for donation once a month or much more often (thus claims 72 and 75 are met). Inbetween sessions the procured plasma is subjected to a sterile fractionation (thus pathogen-inactivated) procedure such as taking out a so called cryoprecipitate (thus the claimed cryo-poor plasma), where concentrated coaguloation factor VIII may be found. Then the rest of the plasma may be returned without risk of any severe side effect to the donor. Therefore, thanks to the fully compatible exchange fluid being plasma, large volumes up to a few liters (thus claim 68 is met) may be collected at advantage during each session (col 1, lines 12-42).
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the claimed apheresis collected plasma from Jonsson since both of the references teach plasma exchange with pathogen-inactivated cryo-poor plasma. Therefore, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Conclusion
             No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655